Case 2:17-cv-04261-KM-JBC Document 120 Filed 06/21/19 Page 1 of 2 PageID: 3828



Thomas R. Curtin
George C. Jones
McELROY, DEUTSCH, MULVANEY
 & CARPENTER, LLP
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
(973) 993-8100

Michael A. Doornweerd (pro hac vice)
Wade A. Thomson (pro hac vice)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, IL 60654
(312) 222-9350

Attorneys for Defendant
Bath Iron Works Corporation


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                            :
 DVL, INC. and DVL KEARNY                   :
 HOLDINGS, LLC,                             :        Civil Action No. 17-4261 (KM) (JBC)
                                            :
               Plaintiffs,                  :
                                            :
        v.                                  :
                                            :
 CONGOLEUM CORPORATION and                  :            NOTICE OF MOTION TO
 BATH IRON WORKS CORPORATION,               :           COMPEL PRODUCTION OF
                                            :          SETTLEMENT DOCUMENTS
               Defendants.                  :
                                            :

       PLEASE TAKE NOTICE that on Monday, July 15, 2019, at 9:30 a.m. or as soon thereafter

as counsel may be heard, Defendant Bath Iron Works Corporation (“BIW”) will move before the

Honorable James B. Clark, III, U.S.M.J., for the entry of an order compelling Defendant

Congoleum Corporation (“Congoleum”) to produce documents relating to settlements that
Case 2:17-cv-04261-KM-JBC Document 120 Filed 06/21/19 Page 2 of 2 PageID: 3829



Congoleum reached with its insurers during its bankruptcy over a decade ago or, in the alternative,

barring Congoleum from introducing extrinsic evidence at trial concerning those settlements.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, BIW will rely on the

Declaration of George C. Jones, with exhibits, and the Brief submitted herewith. A proposed form

of Order is also submitted.


 Dated: June 21, 2019                               /s/ George C. Jones
                                                    Thomas R. Curtin
                                                    George C. Jones
                                                    McELROY, DEUTSCH, MULVANEY
                                                      & CARPENTER, LLP
                                                    1300 Mount Kemble Avenue
                                                    P.O. Box 2075
                                                    Morristown, New Jersey 07962-2075
                                                    Tel: (973) 993-8100
                                                    Fax: (973) 425-0161
                                                    E-mail: tcurtin@mdmc-law.com
                                                             gjones@mdmc-law.com

                                                    Michael A. Doornweerd (pro hac vice)
                                                    Wade A. Thomson (pro hac vice)
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, IL 60654
                                                    Tel: (312) 222-9350
                                                    Fax: (312) 527-0484
                                                    E-mail: MDoornweerd@jenner.com
                                                             WThomson@jenner.com

                                                    Attorneys for Defendant
                                                    Bath Iron Works Corporation




                                                2
